DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-21, claims 1-21 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  
A non-exhaustive list of examples include splitting the claims into multiple sentences (each claim should be a single sentence), lack of antecedent basis for limitations such as claim2 referring to “said flexible magnetic backing strip” when there are numerous, alternately claimed magnetic backing strips in claim 1, a lack of antecedent basis for features claimed in claim 1 including “the system’s,” “the carbon steel substrate, and “the magnetic attachment,” and referring to the features of the figures with numerals in the claims not in parenthesis.  In addition, phrases such as “equally flood resilient materials” in claims 9-11 are relative terms.  The phrase, “broad range of surface profiles, textures, and finishes” in claim 12 is further indefinite because such profiles, textures, and finishes are further relative and so board that the scope thereof is unascertainable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiltz (US 2006/0070329) in view of DeRita (US 2016/0047117).
Re claim 1 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses a magnetically adhered ([0093]) wall panel and trim system (20) comprised of:
A composite base molding unit (35, 47) consisting of an integrally engineered Base Molding (35) and mating Receiver Trim (47).
A composite chair rail molding unit (44, 50) consisting of an integrally engineered Chair Rail Molding (50) and mating Receiver Trim (44).
A magnetically adhered ([0093]) composite wall panel unit (41) consisting of a Wall Panel (41) with continuously adhered upper and lower Magnetic Backing Strips (Fig. 1 at 107, as [0093] contemplates replacing these fasteners with magnetic attachment).
An integrally engineered mating Inside (Fig. 7 311) and Outside Corner Trim (Fig. 7 302),
but fails to disclose the composite base molding unit magnetically adhered, a continuously adhered Magnetic Backing Strip on the composite base molding unit, the chair rail molding unit magnetically adhered, a continuously adhered Magnetic Backing Strip on the chair rail molding unit, and An upper and lower Galvanized Steel Mounting Strip mechanically fastened to existing wall studs thereby providing the carbon steel substrate for the magnetic attachment of the system’s components.
However, DeRita discloses the composite base molding unit (Fig. 2 40’) magnetically adhered ([0044]), a continuously adhered Magnetic Backing Strip (16) on the composite base molding unit (40’), the chair rail molding unit (30’) magnetically adhered ([0044]), a continuously adhered Magnetic Backing Strip (15) on the chair rail molding unit (30’), and An upper (50) and lower (51) Mounting Strip (50, 51) mechanically fastened (227) to existing wall studs ([0034], 225) thereby providing the carbon steel substrate (as modified below) for the magnetic attachment ([0034]) of the system’s components (Fig. 2).
In addition, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system such that the upper and lower mounting strips (of DeRita) are galvanized steel ([0039] disclosing metal) in order to provide use of a material that requires little maintenance, has a long life, offers damage protection, as all are very well known benefits of galvanized steel, and galvanized steel is very well known and common in the art.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 2 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said Magnetic Backing Strip 3 (16) adhesively adhered ([0046]) to the base of the Receiver Trim 6 (Schiltz: 47) consists of a magnetic strip (16) of width Q (width of 16), thickness R (thickness of 16) and a length (length of 16),  but fails to disclose a continuous length equal to Receiver Trim length G6, and the magnetic strip as flexible.
However, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein the base receiver trim has a continuous length equal to Receiver Trim length G6 in order to provide for magnetic connection along the entire length thereof, ensuring sufficient connection. 
In addition, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein the magnetic strip is flexible in order to simplify installation, as a rigid (or non-flexible) strip would be more difficult to maneuver into place.  
Re claim 3 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said Magnetic Backing Strips 3 (15, 16) adhesively adhered ([0046]) to the upper and lower faces of the wall panels (12) consists of a magnetic strip (16) of width Q (width of 16), thickness R (thickness of 16) and a length (length of 16),  but fails to disclose a continuous length equal to wall panel width B, and the magnetic strip as flexible.
However, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein the base receiver trim has a continuous length equal to wall panel width B in order to provide for magnetic connection along the entire length thereof, ensuring sufficient connection. 
In addition, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein the magnetic strip is flexible in order to simplify installation, as a rigid (or non-flexible) strip would be more difficult to maneuver into place.  
Re claim 5 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said upper and lower Galvanized Steel Mounting Strips (50, 51) are mechanically fastened (227, [0034]), by one skilled in the art, to existing wall studs ([0034]), but fails to disclose with galvanized roofing nails or flathead screws.
However, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz with galvanized roofing nails or flathead screws in order to use readily available, inexpensive fastening means, as galvanized roofing nails or flathead screws are extremely well known and common in the art.  
Re claim 6 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 5, DeRita discloses wherein said upper and lower Galvanized Steel Mounting Strips (50, 51) consist of galvanized steel sheetmetal strips (see above regarding claim 1) fabricated to a width S (width of 50 and 51), thickness T (thickness of 50 and 51), but fails to disclose continuously run the full horizontal length of the room walls.
However, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein the upper and lower mounting strips continuously run the full horizontal length of the room walls in order to provide for magnetic connection along the entire length thereof, ensuring sufficient connection. 
Re claim 7 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said Receiver Trims (Schiltz: 47, 44), with flexible Magnetic Backing Strips (15, 16) adhesively adhered ([0046]) to their bases (30’, 40’, at least indirectly), are magnetically adhered ([0034]), by one skilled in the art, to upper and lower Galvanized Steel Mounting Strips (50, 51).
Re claim 8 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said Wall Panel (12), with flexible Magnetic Backing Strips (15, 16) adhesively adhered ([0046], at least indirectly) to its upper and lower rear faces (upper and lower rear faces of 12), are magnetically adhered ([0034]), by one skilled in the art, to upper and lower Galvanized Steel Mounting Strips (50, 51, at least indirectly).
Re claims 9-11 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, but fails to disclose wherein said upper and lower Receiver Trims are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 9], wherein said Base Molding and Chair Rail Molding are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 10], and wherein said Inside and Outside Corner Trims are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 11].
However, it would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz wherein said upper and lower Receiver Trims are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 9], wherein said Base Molding and Chair Rail Molding are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 10], and wherein said Inside and Outside Corner Trims are formed of an extruded rigid polyvinylchloride (PVC), or equally flood resilient material [claim 11] in order to use a cheap, readily formable, easily usable, durable and long lasting material, as PVC is extremely well known and common in the art.
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 12 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, wherein said Wall Panels (41) are formed of an extruded cellular polyvinylchloride (PVC) with a tongue and grooved, beadboard profile or may be formed of similarly flood resilient materials with a broad range of surface profiles, textures and finishes (because this claim requires an “or” including “a broad range of surface profiles, textures and finishes,” any profile, texture or finish meets the claim, of which 41 has).
Additionally, the language “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 13 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 12, wherein said Wall Panels (41) are of width B (width of 41), thickness C (thickness of 41) and panel height D (height of 41).
Re claim 14 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, wherein said magnetically adhered composite molding unit (35, 47), consisting of a Base Molding (35) and integral Receiver Trim (47), with a continuously adhered Magnetic Backing Strip (DeRita: 15), can accommodate a range of wall Panel thicknesses L (thickness of 41) with a Wall Panel bottom overlapping reveal K (at 149).
The phrase “can accommodate” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 15 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, wherein said magnetically adhered composite molding unit (44, 50), consisting of a Chair Rail Molding (50) and integral Receiver Trim (44), with a continuously adhered Magnetic Backing Strip (DeRita: 16), can accommodate a range of wall Panel thicknesses O (thickness of 41) with upper and lower Wall Panel overlapping reveal N (at 158 and at 167).
The phrase “can accommodate” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 21 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, wherein said Inside Corner Trim 8 (311) and Outside Corner Trim 7 (302) integrally engineered male and female flanges (Fig. 7, where there are two pieces shown, each an integrally engineered flange, such that once piece snaps into the other) may accommodate a range of Wall Panel thicknesses P (Fig. 7, as the language “may” is optional/conditional, these features are not required by the claim).
Additionally, the language “may” and “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiltz (US 2006/0070329) in view of DeRita (US 2016/0047117) and Helton (US 2010/0263305).
Re claim 4 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, DeRita discloses wherein said Magnetic Backing Strips 3 (15, 16) adhesively adhered ([0046]) to the receiver trims (47, 44) and the upper and lower rear faces of the wall panels (12) by means of an adhesive ([0046], as the language does not require direct adherence between the features), but fails to disclose the adhesive as a waterproof acrylic adhesive.  
However, Helton discloses the adhesive as a waterproof acrylic adhesive ([0021]).
It would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz the adhesive as a waterproof acrylic adhesive as disclosed by Helton in order to ensure water does not enter the back side of the system, as waterproof acrylic adhesive (sealants) are extremely well known and common in the art.   

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiltz (US 2006/0070329) in view of DeRita (US 2016/0047117) and Elliott et al (“Elliott”) (US 2021/0095480).
Re claim 17 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, but fails to disclose wherein said Base Molding (35) comprising of:
a. a height of width E, length E9, and thickness E6 with a pair of protruding male flanges at a distance E4 apart and cantilevered perpendicularly at a distance E7 from the rear face of the base molding to the free ends of the flanges.
b. a protruding upper flange may be located a distance E3 from top surface 24 and may be cantilevered perpendicularly a stem distance E12 and overall distance E7 from the radiused E20 inside corner formed between surfaces 15 and 23, as well as between surfaces 20 and 21.
c. a protruding lower flange may be located a distance E5 from bottom surface 25 and may be cantilevered perpendicularly a stem distance E12 and overall distance E7 from the radiused E20 inside corner formed between surfaces 15 and 23, as well as between surfaces 20 and 21.
d. tapered surfaces 17 and 19 forming an angle E17 with surface 18 and radiused E15 at their intersection.
e. flange tapered surfaces 17 and 19 may transition into a series of equally sized and spaced teeth with height E14, faces 16, apex radius E19, valley radius E16, distance between adjacent apices E11 and angle E18 between faces 16 may be equal to 90 degrees.
f. a plurality of teeth beyond the stem surface 20 and 15 of opposing flange faces may be at a distance E10 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Receiver Trim.
However, Elliott discloses wherein said Base Molding (12) comprising of:
a. a height of width E (height of width of 12), length E9 (length of 12), and thickness E6 (thickness of 12) with a pair of protruding male flanges (20) at a distance E4 apart and cantilevered perpendicularly (Fig. 1) at a distance E7 (distance of 20) from the rear face (rear face of 14) of the base molding (14) to the free ends (ends of 20) of the flanges (20).
b. a protruding upper flange may be located a distance E3 from top surface 24 and may be cantilevered perpendicularly a stem distance E12 and overall distance E7 from the radiused E20 inside corner formed between surfaces 15 and 23, as well as between surfaces 20 and 21 (as the language “may be” is optional/conditional, these features are not required by the claim).
c. a protruding lower flange may be located a distance E5 from bottom surface 25 and may be cantilevered perpendicularly a stem distance E12 and overall distance E7 from the radiused E20 inside corner formed between surfaces 15 and 23, as well as between surfaces 20 and 21 (as the language “may be” is optional/conditional, these features are not required by the claim).
d. tapered surfaces 17 and 19 (ends of 20) forming an angle E17 with surface 18 and radiused E15 at their intersection (Fig. 7).
e. flange tapered surfaces 17 and 19 may transition into a series of equally sized and spaced teeth with height E14, faces 16, apex radius E19, valley radius E16, distance between adjacent apices E11 and angle E18 between faces 16 may be equal to 90 degrees (as the language “may” is optional/conditional, these features are not required by the claim).
f. a plurality of teeth (40) beyond the stem surface 20 and 15 of opposing flange faces (faces of 20) may be at a distance E10 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Receiver Trim (as the language “may be” is optional/conditional, these features are not required by the claim).
It would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz with the features of claim 17 as described above, as disclosed by Elliott, in order to provide for adjustability of the molding, through use of insertable teeth, as shown in Fig. 7 thereof.     
Additionally, the language “may” and “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 18 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, but fails to disclose wherein said Chair Rail Molding (50) comprising of:
a. a height of width F, length F8, and thickness F5 with a pair of protruding male flanges at a distance F4 apart and cantilevered perpendicularly at a distance F6 from the rear face of the chair rail molding to the free ends of the flanges.
b. a protruding upper flange may be located a distance F3 from top surface 26 and may be cantilevered perpendicularly a stem distance F10 and overall distance F6 from the radiused F17 inside corner formed between surfaces 29 and 35.
c. a protruding lower flange may be located a distance F3 from bottom surface 2 and may be cantilevered perpendicularly a stem distance F10 and overall distance F6 from the radiused F17 inside corner formed between surfaces 29 and 35.
d. flange tapered surfaces 30 and 32 forming an angle F22 with surface 31 and radiused F21 at their intersection.
e. flange tapered surfaces 30 and 32 may transition into a series of equally sized and spaced teeth with height F12, faces 33, apex radius F19, valley radius F15, distance between adjacent apices F13 and angle F18 between faces 33 may be equal to 90 degrees.
f. a plurality of teeth beyond the stem surface 29 of opposing flange faces may be at a distance F9 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Receiver Trim.
However, Elliott discloses wherein said Chair Rail Molding (Schiltz: 50, the molding 12 of Elliott) comprising of:
a. a height of width F (height of 12), length F8 (length of 12), and thickness F5 (thickness of 12) with a pair of protruding male flanges (20) at a distance F4 apart (Fig. 7) and cantilevered perpendicularly at a distance F6 (Fig. 7) from the rear face of the chair rail molding (Shiltz: 50, Elliott: 12) to the free ends of the flanges (ends of 20).
b. a protruding upper flange may be located a distance F3 from top surface 26 and may be cantilevered perpendicularly a stem distance F10 and overall distance F6 from the radiused F17 inside corner formed between surfaces 29 and 35 (as the language “may be” is optional/conditional, these features are not required by the claim).
c. a protruding lower flange may be located a distance F3 from bottom surface 2/ and may be cantilevered perpendicularly a stem distance F10 and overall distance F6 from the radiused F17 inside corner formed between surfaces 29 and 35 (as the language “may be” is optional/conditional, these features are not required by the claim).
d. flange tapered surfaces 30 and 32 (ends of 20) forming an angle F22 with surface 31 and radiused F21 at their intersection (Fig. 7).
e. flange tapered surfaces 30 and 32 may transition into a series of equally sized and spaced teeth with height F12, faces 33, apex radius F19, valley radius F15, distance between adjacent apices F13 and angle F18 between faces 33 may be equal to 90 degrees (as the language “may” is optional/conditional, these features are not required by the claim).
f. a plurality of teeth (40) beyond the stem surface 29 of opposing flange faces (ends of 20) may be at a distance F9 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Receiver Trim (as the language “may be” is optional/conditional, these features are not required by the claim).
It would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz with the features of claim 18 as described above, as disclosed by Elliott, in order to provide for adjustability of the molding, through use of insertable teeth, as shown in Fig. 7 thereof.     
Additionally, the language “may” and “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiltz (US 2006/0070329) in view of DeRita (US 2016/0047117) and Goff (GB2439075).
Re claim 19 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, but fails to disclose wherein said Outside Corner Trim comprising of:
a. a pair of equal and symmetrical smooth surfaced legs, of length H and thickness H1, intersect forming an outside corner radius H6 at a 90 degree angle with a radius H7 at their free ends.
b. a pair of equal and symmetrically opposing flanges cantilevered a distance H14 from outside corner radius H6 intersection between legs and spaced a distance H2 apart.
c. leg surface 54 and flange surface 53 intersect at a radius or H5 and an angle of H4.
d. leg surface 57 and flange surface 50 intersect at a radius or H5 and an angle of H4.
e. end of flange tapered surfaces 51 and 52 forming an angle H12 with surfaces 50 and 53, respectively, and radiused H15 at their free ends.
f. flange tapered surfaces 51 and 52 may transition into a plurality of equally sized and spaced teeth with height H3, faces 49, apex radius HQ, valley radius H10, distance between adjacent apices H8 and angle H11 between faces 49 may be equal to 90 degrees.
g. flange faces may be at a distance H13 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating male flange of the Inside Corner Trim.
However, Goff discloses wherein said Outside Corner Trim (6) comprising of:
a. a pair of equal and symmetrical smooth surfaced legs (31), of length H (length of 6) and thickness H1 (thickness of 6), intersect forming an outside corner radius H6 (proximate 62) at a 90 degree angle (Fig. 4) with a radius H7 at their free ends (Fig. 4 showing the ends of 31 rounded).
b. a pair of equal and symmetrically opposing flanges (9) cantilevered a distance H14 (Fig. 4) from outside corner radius H6 (proximate 62) intersection between legs (31) and spaced a distance H2 apart (Fig. 4).
c. leg surface 54 (surface of 31) and flange surface 53 (surface of 9) intersect at a radius or H5 and an angle of H4 (Fig. 4).
d. leg surface 57 (surface of 31) and flange surface 50 (surface of 9) intersect at a radius or H5 and an angle of H4 (Fig. 4).
e. end of flange tapered surfaces 51 and 52 (end of 9) forming an angle H12 (Fig. 4) with surfaces 50 and 53 (surface of 9), respectively, and radiused H15 at their free ends (Fig. 4).
f. flange tapered surfaces 51 and 52 may transition into a plurality of equally sized and spaced teeth with height H3, faces 49, apex radius HQ, valley radius H10, distance between adjacent apices H8 and angle H11 between faces 49 may be equal to 90 degrees (as the language “may” is optional/conditional, these features are not required by the claim).
g. flange faces may be at a distance H13 apart between opposing apexes which may be engineered to produce a desired gap between flange surfaces as may be sufficient to secure the mating male flange of the Inside Corner Trim (as the language “may be” is optional/conditional, these features are not required by the claim).
It would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz with the features of claim 19 as described above, as disclosed by Goff, in order to provide allow for use, at corners, of an aesthetically pleasing cover which allows for easy and convenient decoration work, where workers may ignore a gap between board edges (Background of the invention).
Additionally, the language “may” and “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 20 as best understood in view of the rejection under 35 USC 112 above, Schiltz discloses the magnetically adhered wall panel and trim system according to claim 1, but fails to disclose wherein said Inside Corner Trim comprising of:
a. a pair of equal and symmetrical smooth surfaced legs of length J and thickness J1, intersect forming an inside corner radius J4 at a 90 degree angle ending with a radius J7 at their free ends.
b. a single symmetrically protruding flange cantilevered a distance J2 from the inside radius J4 intersection between legs and a width J3.
c. leg surface 43 and flange surface 42 intersect at a radius J6 and an angle of J5.
d. leg surface 46 and flange surface 38 intersect at a radius J6 and an angle of J5.
e. end of flange tapered surfaces 40 and 41 forming an angle J11 and radiused J14 at their free end.
f. flange tapered surfaces 40 and 41 may transition into a plurality of equally sized and spaced teeth with height J13, faces 39, apex radius JQ, valley radius J8 and a distance J12 between adjacent apices.
g. flange opposing apexes may be at a distance J3 apart to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Outside Corner Trim.
However, Goff discloses wherein said Inside Corner Trim (51) comprising of:
a. a pair of equal and symmetrical smooth surfaced legs (510, 515) of length J (length of 510 and 515) and thickness J1 (thickness of 510 and 515), intersect forming an inside corner radius J4 (proximate 64) at a 90 degree angle (Fig. 4) ending with a radius J7 (Fig. 4) at their free ends (ends of 510 and 515).
b. a single symmetrically protruding flange (61) cantilevered a distance J2 (Fig. 4) from the inside radius J4 intersection between legs (intersection of 510 and 515) and a width J3 (width of 61).
c. leg surface 43 (surface of 510) and flange surface 42 (surface of 61) intersect at a radius J6 and an angle of J5 (Fig. 4).
d. leg surface 46 (opposite surface of 510) and flange surface 38 (opposite surface of 61) intersect at a radius J6 and an angle of J5 (Fig. 4).
e. end of flange (end of 61) tapered surfaces 40 and 41 (surface of end of 61) forming an angle J11 and radiused J14 at their free end (Fig. 4).
f. flange tapered surfaces 40 and 41 may transition into a plurality of equally sized and spaced teeth with height J13, faces 39, apex radius JQ, valley radius J8 and a distance J12 between adjacent apices (as the language “may” is optional/conditional, these features are not required by the claim).
g. flange opposing apexes may be at a distance J3 apart to produce a desired gap between flange surfaces as may be sufficient to secure the mating female flanges of the Outside Corner Trim (as the language “may be” is optional/conditional, these features are not required by the claim).
It would have been obvious to a person having ordinary skill in the art to modify the magnetically adhered wall panel and trim system of Schiltz with the features of claim 20 as described above, as disclosed by Goff, in order to provide allow for use, at corners, of an aesthetically pleasing cover which allows for easy and convenient decoration work, where workers may ignore a gap between board edges (Background of the invention).
Additionally, the language “may” and “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
 
Allowable Subject Matter
Claim(s) 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635